Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claim Objections
Claim 1 is objected under 1.75(i)- Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. 
Claims 2-10 depend from claim 1 and therefore are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isom (WO 2015187220).
Regarding claim 1, Isom discloses a method of performing technical diagnostics of machines by means of a diagnostic system of machines (Pars. 19 and 20, and Fig. 2), the diagnostic system (system 20) comprising an information interface (Par. 20) and a control part (15), wherein the control part comprises a memory (memory 17, Par. 20),
 the diagnostic system of machines further comprises at least a first sensor and a second sensor for placement on a machine selected from a group of vibration sensors, strain sensors, 
 wherein after measurement, measured waveforms from the at least first sensor and second sensor are sent to the control part (15) (Par. 36), 
subsequently the measured waveforms from the at least first sensor and second sensor are processed in the control part by an evaluation process (Par. 36, Fig. 1) comprising a step of pairing the measured waveforms so that the measured waveforms from individual sensors correspond time-wise (see alignment of estimate 24 with sample rate of measurement 23, Par. 36, thus aligning all measurements 23 with each other),
and a step of filtering the paired waveforms, wherein waveforms from at least one of the at least first sensor and second sensor are used to set filter parameters for filtering data from at least one other sensor from the at least first sensor and second sensor wherein the filter parameters comprise a time waveform measured by one of the at least first sensor and second sensor wherein the time waveform comprises multiple values measured at different times, a filter with these parameters being subsequently applied to a waveform measured by another one 3Application No: PCT/CZ2019/050039 Attorney Docket: 0201.000054US of 
and on the basis of this comparison the control part sends an information to the information interface that the machine is in a fault-free state or in at least one of the model fault states (Pars 42 and 37).
Regarding claim 2, Isom discloses the evaluation process further comprises a step of waveform modification using a transmission function (Par. 42).
Regarding claim 3, Isom discloses that the filter parameters further comprise a kinematic model of the diagnosed machine during operation (Par. 38, Fig. 4, see 41 and isolation/filtering).
Regarding claim 4, Isom disclose the diagnostic system including an information interface and a control part, wherein the control part comprises a memory wherein the diagnostics system for machines comprises at least a first sensor and a second sensor for placing on a machine, selected from the group of vibration sensors, strain sensors, position sensors and distance sensors (Pars. 36-40), further stored in the memory of the control part is a fault-free state comprising waveforms corresponding to waveforms and quantities measured by the at least first sensor and second sensor in fault-free operation (Pars. 36-40), and further, at least a first model fault state and a second model fault state are stored in the memory of the control part, wherein the first model fault state and the second model fault state comprise waveforms corresponding to waveforms and quantities measured by the at least first sensor and second sensor during a fault in the operation (Pars. 39-41).

Regarding claim 6, Isom discloses wherein the model fault-free state is a model fault-free state of a part of the machine, model fault-free state of a tool of the machine, or a model fault-free state of a product of the machine (Pars. 6 and 41).
Regarding claim 7, Isom discloses one of the model fault states is any model fault state selected from the group of a model fault state of the part of the machine, a model fault state of the tool or a model fault state of the product (Par. 19).
Regarding claim 8, Isom discloses wherein at least one of the at least first sensor and second sensor is a vibration sensor and at least one other sensor of the at least first sensor and second sensor is a position sensor (see 1, Par. 19 and Fig. 1).
Regarding claims 9, Isom discloses wherein at least one of the at least first sensor and second sensor is a vibration sensor and at least one other sensor of the at least first sensor and second sensor is a strain sensor (see 5, 10, and 18, Par. 19 and Fig. 1).
Regarding claim 10, Isom discloses wherein at least two sensors of the at least first sensor and second sensor are vibration sensors (Pars. 19-21).
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	March 18, 2022